 
Exhibit 10.19


REPAYMENT AGREEMENT


This REPAYMENT AGREEMENT ("Agreement"), is entered into as of the 17th day of
July, 2011, by and between:


Laiyang Jiangbo Pharmaceuticals Co. Ltd. and Genesis Jiangbo (Laiyang) Biotech
Technologies Co., Ltd., (both limited liability companies organized under the
laws of the Peoples Republic of China), (hereinafter, collectively, the
"Guarantors"); and


Genesis Pharmaceuticals Enterprises Inc., a Florida Corporation, and Karmoya
International Ltd., a British Virgin Islands Company, (hereinafter,
collectively, the "Company"); and


Pope Investments LLC, a Delaware Limited Liability Company (hereinafter the
"Holder").


BACKGROUND


WHEREAS, the Parties acknowledge that on November 6, 2007, the Company issued a
six percent (6%) Convertible Subordinated Debenture due on November 30, 2010 in
the face amount of Five Million United States ("US") Dollars (US $5,000,000.00),
(the "Bond"); and


WHEREAS, the Parties acknowledge that on May 30, 2008, the Company issued six
percent (6%) Convertible Notes due on May 30, 2011 in the face amount of Fifteen
Million US Dollars (US $15,000,000.00), (the "Notes"); and


WHEREAS, the Parties hereto further acknowledge that the Guarantors undertook,
covenanted, warranted and represented that they would guarantee repayment of
both the Bond and the Notes, if not repaid on the expiration dates aforesaid;
and


WHEREAS, the Parties further acknowledge that as of May 30, 2011, the Bond is in
Default and has not been fully repaid and that the Holder is owed the sum of
Three Million, Five Hundred Thousand US Dollars (US $3,500,000.00) plus
interest; and


WHEREAS, the Parties further acknowledge that as of May 30, 2011, the Notes are
in Default and have not been fully repaid and the Holder is owed the sum of
Eleven Million, Five Hundred Thousand US Dollars (US $11,500,000.00) plus
interest.


NOW, THEREFORE, the Parties hereto, intending to be legally bound, agree as
follows:


 
1.
The Company and the Guarantors, jointly and severally, acknowledge and agree
that as of May 30, 2011, the Holder is owed the aggregate principal sums of
Fifteen Million US Dollars (US $15,000,000.00), plus Five Hundred Twenty-Four
Thousand, Eight Hundred Thirty-Six US Dollars (US $524,836.00) interest on the
defaulted Convertible Bond and Notes.




 
2. 
The Guarantors, jointly and severally, acknowledge the debt to the Holder for
the Bond and the Notes, and their responsibility for, and legally obligation to
pay the Holder Fifteen Million US Dollars (US $15,000,000.00), plus all interest
due as of May 30, 2011.



 
 
3. 
The Holder, Guarantors and the Company hereby agree that the Holder shall be
paid from the Company and Guarantors, before September 30, 2011, all the sum of
Fifteen Million US Dollars (US $15,000,000.00), plus Five Hundred Twenty-Four
Thousand, and Eight Hundred Thirty-Six US Dollars (US $524,836.00) interest on
the defaulted Convertible Bond and Notes.

 
 
1

--------------------------------------------------------------------------------

 
 

 
4. 
Miscellaneous.




 
a) 
Counterparts.  This Agreement may be executed in counterparts (whether
facsimile, PDF (or similar format), or original), each of which shall be deemed
to be an original, and all of which shall together constitute one and the same
instrument.




 
b) 
Costs.  Each Party shall pay its own costs, charges and expenses incurred in
relation to the negotiation, preparation and implementation of this Agreement
and the transactions referred to herein and everything ancillary or incidental
thereto.




 
c) 
Law and Jurisdiction.  This Agreement shall be governed by and constructed in
accordance with the law of the New York State.  Any dispute, controversy or
claim arising out of or relating to this contract, including the validity,
invalidity, breach or termination thereof, shall be submitted to China
International Economic and Trade Arbitration Commission for arbitration which
shall be conducted in accordance with the Commission's arbitration rules in
effect at the time of applying for arbitration.  The arbitral award is final and
binding upon both parties.




 
d) 
Language.  In the event of a dispute, the English language documentation and
Agreement will take precedent.



IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the date first above written.


Laiyang Jiangbo Pharmaceuticals Co. Ltd ( Chop )


Signed by  /s/ Wubo Cao                                                        
    Wubo Cao, Chief Executive Officer


Genesis Jiangbo (Laiyang) Biotech Technologies Co., Ltd. (Chop)


Signed by  /s/ Wubo Cao                                                        
    Wubo Cao, Chief Executive Officer


Genesis Pharmaceuticals Enterprises Inc. (Common Seal)
 
Signed by  /s/ Wubo Cao                                                        
    Wubo Cao, Chief Executive Officer


Karmoya International Ltd. (Common Seal)


Signed by  /s/ Wubo Cao                                                        
    Wubo Cao, Chief Executive Officer


Pope Investments LLC,
 
/        /s/ William P.
Wells                                                          
William P. Wells, President, Managing Member
 
 
2

--------------------------------------------------------------------------------

 